Citation Nr: 0405206	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for PTSD.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Further development is needed before actually deciding this 
appeal.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki at 98.

In this case, the veteran's service personnel records and 
Department of Defense Form 214 (DD Form 214) show that he 
served as a weapons mechanic in the 1st Detachment of the 56th 
Special Operations Weapons Group ("Det. 1, 56th SOWG").  
These records also show that he had a "Secret" personnel 
security clearance, and that he participated in the Vietnam 
Air Offensive Campaign Phase III from September 1968 to 
September 1969, which correspond with the dates of his 
service in Thailand.  His service records also show that he 
was awarded various medals, but none of them is indicative of 
combat per se.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  So as 
previously mentioned, if his combat status is not confirmed, 
official service records or other credible supporting 
evidence must objectively verify his stressors.  See Cohen at 
142.  See also Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

In a November 2001 questionnaire requesting information in 
support of his claim for service connection for PTSD, and 
more recently during his May 2003 hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran indicated that he was assigned to classified 
locations in Laos and other places in Southeast Asia from the 
Udorn Airfield in Thailand between April 1969 and 
August 1969.  Also during his hearing, he testified that he 
served in Laos at "D & P" and the "Savanna Cap," as well 
as remote locations in which he was surrounded by hostile 
forces.  He further stated that he had to pick up ordinance 
dropped on the runway from aircraft, without protection.  He 
went on to claim that he almost blew himself up due to booby 
traps and trip wires and, during his VA examination, he said 
that he was exposed to snipers, nightly bombing raids, and 
was not allowed to wear a military identification due to the 
sensitive nature of his work.  The RO has not yet made a 
request for information regarding his assignments from the 
National Personal Records Center (NPRC) or the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
in order to verify his purported stressors.

Likewise, the claims file does not indicate the RO obtained 
the veteran's service medical records (SMRs), or even 
attempted to, such as by contacting the NPRC.  It appears 
only his service personnel records were requested and 
obtained from the NPRC.  So the RO did not make a 
"reasonable effort" to obtain these other relevant records.  
If, per chance, the RO did make a reasonable effort to obtain 
the SMRs, but these records were unavailable, there is no 
indication these records do not exist or that further 
attempts to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b).  As VA has a duty to request all available and 
relevant records from Federal agencies, including SMRs, a 
search must be made for any additional SMRs.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Further, the Board observes that the veteran was afforded a 
VA examination in December 2001 in connection with his claim 
of entitlement to service connection for PTSD, and the report 
of that evaluation is on file.  That VA examiner diagnosed 
PTSD but did not indicate the cause of it, especially insofar 
as whether it is related to the veteran's service in the 
military and, specifically, a verified stressor.  See Swann 
v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of the veteran's service).  That VA examiner's 
diagnosis of PTSD apparently was based on a history of 
stressor exposure as reported by the veteran, himself, and 
not objective evidence to make this determination on an 
independent basis.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See, too, Wood v. Derwinski, 1 Vet. App 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
and ambiguous opinions as to the origins of a veteran's 
PTSD).  Therefore, the veteran should be provided a 
VA psychiatric examination to obtain a medical opinion 
concerning the cause of his PTSD, particularly whether it is 
causally or etiologically related to his service.   See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act (VCAA) is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
PTSD, and the evidence, if any, the RO 
will obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  Also request that he submit any 
relevant evidence in his possession.

2.  Also request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

3.  Contact the NPRC and request copies 
of the veterans' SMRs (note:  his 
military personnel records are already on 
file).  If, for whatever reason, his SMRs 
cannot be obtained, such as for example 
they have been lost or destroyed, ask the 
NPRC to expressly confirm this.

4.  With this information, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the 
USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate his alleged stressors.  
The USASCRUR also should be requested to 
furnish the unit history for the unit 
the veteran was assigned to while in 
Thailand.

5.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).

6.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD.  If PTSD 
related to service is diagnosed, please 
indicate the specific stressor(s) 
supporting this medical conclusion.

7.  Then readjudicate the veteran's claim 
for PTSD in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


